Hill, C. J.
Where a bond given in a criminal case was duly forfeited, and a rule nisi issued and scire facias served, and, before the term of the court to which the scire facias was made returnable, the principal voluntarily appeared in the sheriff’s office in vacation, paid all the accrued costs of the forfeiture, and tendered a second bond, which was accepted and approved by the sheriff, sureties on the first bond were discharged from all further liability, and it was erroneous to enter against them a judgment absolute.' Penal Code (1910), §§ 959, 960.

Judgment reversed.